DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered. 
Response to Arguments
Applicant's arguments filed November 1, 2021 have been fully considered but they are not persuasive.
Regarding the use of the Naft reference: The footplate of the Naft reference would be the insole element which contains the sensors 114 as seen in Figures 13-14. Further one can clearly see the wires 112 shown in the figures connected to the sensors/insole thus considered securable to said elements. Examiner notes Applicant’s claims do not provide any specific structure other than the names of elements and the positioning of the elements. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any specific structural elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It appears Applicant intends for a more narrow interpretation of the claims and should amend accordingly to better distinguish the structural aspects.
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In reKeller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In reSneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In reNievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01.  (See MPEP 2145 III).
Response to Amendment
Claim Objections
Claims 1, 21, and 23 objected to because of the following informalities:
-In Line 3 of claim 1, ‘a body coupleable to a human foot’ should read ‘a body configured to be coupled to the human foot’
-In Line 3 of claim 21, ‘a body coupleable to a human foot’ should read ‘a body configured to be coupled to the human foot’
-In Line 2 of claim 23, ‘a body coupleable to a human foot’ should read ‘a body configured to be coupled to the human foot’
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicator” in claims 4 and 23.
 Regarding the limitation “indicator”, a functional language “produce a vision indication” is used and “indicator” is a generic placeholder substitute for “means”. Claim limitation “indicator” does not disclose sufficient structure, material or act can perform the claimed “produce a vision indication” function. Thus, it meets 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “indicator can be a light, such as light emitting diode (LED)” (para [0059], lines 2-3) provides sufficient structure to perform the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0214073) in view of Taylor et al. (US Patent No. 8323282) and Naft et al. (US 2002/0183673).
claim 21, Lewis teaches a stabilization device couplable to a human foot (Abstract), the stabilization device comprising: 
a body (40) coupleable to a human foot (Paragraphs 0016 and 0057; foot insole device would require being coupleable to a human foot);
a pad coupleable to a distal portion of the body, the pad configured to interface with a walking surface (Paragraph 0057; walking surface of shoes, connected to the body through insole element);
a first pin configured to pass through a human tibia (middle 46; Paragraph 0029; as part of a Ilizarov external fixator); 
a first ring fixator securable to the human tibia by the first pin (middle 44; Paragraph 0029; as part of a Ilizarov external fixator); 
Lewis is silent on the foot plate and foot plate sensor.
Taylor teaches a foot plate (37) disposable around a periphery of the foot (Column 5, Lines 16-36); 
a rod (45/47) coupleable to the foot plate and to the pad (Column 5, Lines 16-27; Figure 2);
a strut configured to couple the foot plate to the first ring fixator (Column 5, Lines 28-36; Figure 2); 
Naft teaches a first wire securable to a medial portion of the foot plate and a lateral portion of the foot plate (Paragraph 0061; as part of the overall device and connected to the foot plate is thus interpreted as securable to a medial portion and a lateral portion; The footplate of the Naft reference would be the insole element which contains the sensors 114 as seen in Figures 13-14; Further see the wires 112 shown in the figures connected to the sensors/insole);
Lewis teaches a second pin configured to pass through the human tibia (top pin 46); 
a second ring fixator securable to the human tibia by the second pin (top ring fixator 44); 
a second wire securable to the ring fixator and the second ring fixator (rod 42); 

Lewis teaches a strut sensor coupleable to the strut and configured to produce a strut sensor signal based on a condition of the strut (Paragraph 0029).
It would have been obvious to one of ordinary skill in the art to have modified Lewis with Taylor because it allows for successful ambulation of a patient using a stabilization/fixator devices (Column 2, Lines 10-43 of Taylor).
It would have been obvious to one of ordinary skill in the art to have modified Lewis with Naft because it helps aid in the movement of the user with the orthotic device (Paragraphs 0060-0062 of Naft).
Regarding claim 22, Lewis teaches further comprising: a ring fixator sensor (strain sensor 20; Figure 3) coupleable to the second wire and configured to produce a ring fixator sensor signal based on conditions of the first ring fixator, the second ring fixator, and the second wire (Paragraph 0029: “The modification involves replacing up to four of the external vertical steel rod 42 with rods 10 of similar material and size, except modified to include strain sensor 20 adhered to a smooth rod surface 14 that enable us to measure force”).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 2018/0214073) in view of Taylor et al. (US Patent No. 8323282) and Naft et al. (US 2002/0183673) as applied to claim 1 above and in further view of Baym et al. (US 2014/0303540).
Regarding claim 23, Lewis teaches a stabilization device couplable to a human foot (Abstract), the stabilization device comprising: 
a body (40) coupleable to a human foot (Paragraphs 0016 and 0057; foot insole device would require being coupleable to a human foot); 

a sensor securable to one of the body and the pad, the sensor configured to produce a sensor signal as a function of a sensed condition of the stabilization device (Paragraph 0057; instrumented shoe insoles to measure plantar force); 
a pin configured to pass through a human tibia (46; Paragraph 0029; as part of a Ilizarov external fixator); 
a ring fixator securable to the human tibia by the pin (44; Paragraph 0029; as part of a Ilizarov external fixator);
Lewis is silent on the foot plate and foot plate sensor.
Taylor teaches a foot plate (37) disposable around a periphery of the human foot (Column 5, Lines 16-36); 
a rod (45/47) coupleable to the foot plate and to the pad (Column 5, Lines 16-27; Figure 2); 
a strut configured to couple the foot plate to the ring fixator (Column 5, Lines 28-36; Figure 2); and 
Lewis teaches a strut sensor coupleable to the strut and configured to produce a strut sensor signal as a function of a condition of the strut (Paragraph 0029); and 
Naft teaches a wire securable to a medial portion of the foot plate and a lateral portion of the foot plate (Paragraph 0061; as part of the overall device and connected to the foot plate is thus interpreted as securable to a medial portion and a lateral portion; The footplate of the Naft reference would be the insole element which contains the sensors 114 as seen in Figures 13-14; Further see the wires 112 shown in the figures connected to the sensors/insole); 
a foot plate sensor coupleable to the wire and configured to produce a foot plate sensor signal as a function of a condition of the foot plate (Paragraph 0061).

It would have been obvious to one of ordinary skill in the art to have modified Lewis with Taylor because it allows for successful ambulation of a patient using a stabilization/fixator devices (Column 2, Lines 10-43 of Taylor).
It would have been obvious to one of ordinary skill in the art to have modified Lewis with Naft because it helps aid in the movement of the user with the orthotic device (Paragraphs 0060-0062 of Naft).
It would have been obvious to one of ordinary skill in the art to have modified Lewis with Baym because it helps to track the usage of the device to ensure batter patient healing (Paragraph 0060 of Baym).
Allowable Subject Matter
Claims 1-4 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claim amendment reciting the foot plate being disposed above the pad overcomes the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791